11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

In re Luis Ortiz,                              * Original Mandamus Proceeding

No. 11-22-00103-CV                             * August 4, 2022

                                               * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Bailey, C.J.,
                                                 Trotter, J., and Williams, J.

     This court has considered Luis Ortiz’s petition for writ of mandamus, and
having previously conditionally granted it in part, we now conclude that the petition
for writ of mandamus should be otherwise denied. Therefore, in accordance with
this court’s opinion, the petition for writ of mandamus is denied in all other respects.